
	
		III
		111th CONGRESS
		1st Session
		S. RES. 192
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Kerry (for himself,
			 Mr. Lugar, Mr.
			 Webb, and Ms. Murkowski)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding supporting democracy and economic development in Mongolia and
		  expanding relations between the United States and Mongolia.
	
	
		Whereas the United States Government established
			 diplomatic relations with the Government of Mongolia in January 1987;
		Whereas the Government of Mongolia declared an end to
			 one-party Communist rule in 1990 and initiated democratic and free market
			 reforms;
		Whereas the United States Government has a continued
			 commitment to ongoing economic and political reforms in Mongolia and has made
			 sizeable contributions for that purpose since 1991;
		Whereas, in 1991, the United States established Normal
			 Trade Relations (NTR) status with Mongolia and began a Peace Corps program that
			 now boasts over 100 volunteers and over 725 volunteers since its creation, and
			 is one of the largest per capita Peace Corps programs worldwide;
		Whereas the United States extended permanent NTR status
			 effective July 1, 1999;
		Whereas the United States has strongly supported the
			 participation of Mongolia in the International Monetary Fund, the World Bank,
			 the Asian Development Bank, and the European Bank for Reconstruction and
			 Development, among other international organizations;
		Whereas the United States and Mongolia enhanced their
			 trade relationship through the signing of a Trade and Investment Framework
			 Agreement in 2004 to boost bilateral commercial ties and amicably resolve
			 disagreements over trade;
		Whereas the Government of Mongolia continues to work with
			 the United States Government to combat global terrorism and, from April 2003 to
			 October 2008, sent 10 consecutive deployments to Operation Iraqi Freedom and 7
			 indirect fire technical training teams to Afghanistan;
		Whereas the Government of Mongolia continues to
			 demonstrate a growing desire to join the United States in global peacekeeping
			 activities by providing an ongoing deployment of soldiers to protect the
			 Special Court for Sierra Leone, as well as providing deployments in support of
			 the North Atlantic Treaty Organization mission in Kosovo and United Nations
			 missions in a number of countries in Africa;
		Whereas the Government of Mongolia signed denuclearization
			 agreements in 1991 and 1992, making Mongolia a nuclear weapons-free
			 zone;
		Whereas Mongolia was deemed eligible for Millennium
			 Challenge Compact assistance on May 6, 2004, submitted its official proposal on
			 October 13, 2005, received approval for its proposal from the Millennium
			 Challenge Corporation on September 12, 2007, and signed a Millennium Challenge
			 Corporation Compact Agreement on October 22, 2007, during a visit to the United
			 States by then-Mongolian President Nambaryn Enkhbayar;
		Whereas President George W. Bush became the first-ever
			 sitting United States President to travel to Mongolia on November 21,
			 2005;
		Whereas the House Democracy Assistance Commission began a
			 program to provide parliamentary assistance to the State Great Hural, the
			 parliament of Mongolia, in 2007;
		Whereas Senate Resolution 352, 110th Congress, agreed to
			 October 18, 2007, expressed the sense of the Senate on the strength and
			 endurance of the partnership between the United States and Mongolia
			 during the 20th anniversary of relations between the two countries;
		Whereas the United States and Mongolia signed an agreement
			 to increase cooperation in preventing trafficking in nuclear technology on
			 October 23, 2007;
		Whereas, during the October 2007 visit by then-President
			 Enkhbayar to Washington, DC, the United States and Mongolia agreed to a
			 Declaration of Principles for further cooperation between both countries,
			 including a commitment to expanded development and long-term cooperation in
			 political, economic, trade, investment, educational, cultural, arts, scientific
			 and technological, defense, security, humanitarian, and other areas;
		Whereas the people of Mongolia completed a free, fair, and
			 peaceful democratic election on May 24, 2009, which resulted in the election of
			 opposition Democratic Party candidate Tsakhiagiin Elbegdorj;
		Whereas Secretary of State Hillary Clinton announced on
			 June 9, 2009, with the Minister for Foreign Affairs and Trade of Mongolia, S.
			 Batbold, that the United States is committed to supporting the
			 government and people of Mongolia as they seek assistance to develop, as they
			 continue their democratization, and as they reach out to the rest of the
			 world; and
		Whereas the United States Government and the Government of
			 Mongolia share a common interest in promoting peaceful cooperation in Northeast
			 Asia and Central Asia: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the growing
			 partnership between the democratic governments and peoples of the United States
			 and Mongolia deserves acknowledgment and celebration;
			(2)the democratic
			 election and peaceful transition of power in Mongolia is an important
			 demonstration of the continuing commitment in that country to democratic reform
			 and represents a significant achievement for that young democracy;
			(3)the United States
			 Government encourages further economic cooperation with the Government of
			 Mongolia, including, as appropriate, enhanced trade and investment to promote
			 prosperity for both of our economies;
			(4)the United States
			 Government should continue to work with the International Monetary Fund, the
			 World Bank, the Asian Development Bank, and the European Bank for
			 Reconstruction and Development to assist the Government of Mongolia in
			 improving its economic system and accelerating development;
			(5)the United States
			 Government should continue to provide Mongolia assistance under the Millennium
			 Challenge Compact and encourage further effective and accountable governance;
			 and
			(6)the United States
			 Government should expand upon existing academic, cultural, and other
			 people-to-people exchanges with Mongolia.
			
